***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
    PAMELA BEVILACQUA v. JOHN BEVILACQUA
                  (AC 42518)
                       Elgo, Moll and Pellegrino, Js.

                                  Syllabus

The defendant appealed to this court from the judgment of the trial court
    dissolving his marriage to the plaintiff and entering related financial
    orders. He claimed that the court abused its discretion in denying his
    request for a continuance of the trial, erred by ordering him to pay
    periodic alimony to the plaintiff, contrary to the parties’ prenuptial
    agreement, and erred by awarding certain real property to him in its
    distribution order. Held:
1. The trial court’s denial of the defendant’s motion for a continuance of
    the trial was not an abuse of discretion; although the delays in the trial
    caused by the illness of the defendant’s counsel and by the lack of an
    available judge were outside of the parties’ control, by the time of the
    defendant’s motion, the matter had been pending for more than 1000
    days and involved the custody of minor children, and the defendant’s
    unsubstantiated claim that he required a continuance because could not
    miss additional days of work was unavailing.
2. The trial court properly concluded that the enforcement of the parties’
    prenuptial agreement would be unconscionable and properly awarded
    the plaintiff alimony; the defendant was responsible for his absence
    from the trial, which he claimed prevented him from contradicting the
    plaintiff’s testimony regarding her capabilities or her employability, and
    there was evidence in the record that injuries the plaintiff sustained in
    a motor vehicle accident impaired her ability to work full-time and to
    achieve the earning capacity she had at the time she signed the prenuptial
    agreement, which represented a dramatic change in her financial circum-
    stances.
3. The trial court properly determined the ownership and value of certain
    real properties and properly awarded those properties to the defendant;
    the defendant had listed the properties and assigned values to the proper-
    ties in his prenuptial disclosure, there was evidence that the defendant
    had received mail regarding the properties from a taxing authority and
    the defendant did not appear at trial to challenge his ownership of the
    properties, and, because the defendant did not provide the court with
    a financial affidavit or other evidence of the value of the properties at
    the time of the dissolution, the court properly determined the value of
    those properties on the basis of the evidence that was available to it.
      Argued September 22—officially released November 10, 2020

                            Procedural History

   Action for the dissolution of a marriage, and for other
relief, brought to the Superior Court in the judicial dis-
trict of Fairfield, and referred to the Regional Family
Trial Docket at Middletown, where the matter was tried
to the court, Hon. Gerald I. Adelman, judge trial referee;
judgment dissolving the marriage and granting certain
other relief, from which the defendant appealed to this
court. Affirmed.
  John Bevilacqua, self-represented, the appellant
(defendant).
   John J. Mager, for the appellee (plaintiff).
                          Opinion



   PELLEGRINO, J. The self-represented defendant,
John Bevilacqua, appeals from the judgment of the trial
court dissolving his marriage to the plaintiff, Pamela
Bevilacqua, and entering related financial orders. On
appeal, the defendant claims that the court (1) abused
its discretion in denying his request for a continuance
of the trial, (2) erred by ordering him to pay periodic
alimony to the plaintiff,1 and (3) erred by awarding
certain real property to him in its property distribution
order. We affirm the judgment of the trial court.
   The following facts and procedural history, as set
forth by the trial court in its memorandum of decision
or otherwise gleaned from the record, are relevant to
the defendant’s claims on appeal. The parties were mar-
ried on August 9, 2003. Prior to their marriage, the
parties executed a prenuptial agreement (agreement)
that provided that the defendant would not be obligated
to pay spousal support in the event of a separation or
divorce. After the plaintiff consulted with an attorney,
she signed the agreement. The plaintiff also completed
a financial affidavit that was attached to the agreement.
The defendant similarly completed a financial affidavit
in connection with the agreement, in which he disclosed
his interest in two pieces of real property in the Baha-
mas valued at $40,000 and $60,000, respectively. The
parties executed the agreement on their wedding day.
   The court found that the marriage was troubled from
its beginning. The parties have two minor children, who
lived almost exclusively with the plaintiff during the
pendency of this action. After the birth of the parties’
first child, their relationship suffered due to the stresses
of young parenthood. In 2005, the plaintiff commenced
an action for dissolution of marriage, but she subse-
quently withdrew that action in an attempt to save the
marriage. The parties attended marriage counseling and
‘‘were able to enjoy several good years of marriage,
during which time their second [child] was born in
late 2005.’’
   In 2012, the parties were involved in a motor vehicle
accident (accident). As of June, 2015, the plaintiff’s
treating neurologist diagnosed her as suffering from
prolonged post-concussion syndrome caused by a mild
traumatic brain injury. As a result of her injuries, the
plaintiff has been unable to return to her profession as
a teacher. She presently performs clerical work part-
time in her brother’s chiropractic office. The defendant
also was injured in the accident, but his injuries did
not affect his ability to remain in his profession as a
school counselor. The plaintiff’s inability to do certain
things as a result of her injuries created significant
tension between her and the defendant, and she again
commenced a dissolution of marriage action in 2013.
The plaintiff withdrew that second dissolution action
for the sake of the parties’ children and because ‘‘she
felt that she had to work to try to save the family
relationship.’’ Her efforts were not successful.
  The plaintiff commenced the present dissolution of
marriage action on November 25, 2015. A three day trial
followed, at which both parties were represented by
counsel. The defendant, however, did not appear at trial
and did not respond to his counsel, who, while the trial
was in progress, had attempted to reach him on multiple
occasions. As a result, the defendant also failed to file
a financial affidavit with the court at the time of trial.
Following the trial, the court issued a forty-four page
memorandum of decision, ordering, among other things
(1) sole custody of the children to the plaintiff, (2) that
the defendant pay periodic alimony to the plaintiff, and
(3) an award of the Bahamian properties to the defen-
dant. This appeal followed.
   ‘‘The well settled standard of review in domestic rela-
tions cases is that this court will not disturb trial court
orders unless the trial court has abused its legal discre-
tion or its findings have no reasonable basis in the facts.
. . . As has often been explained, the foundation for
this standard is that the trial court is in a clearly advanta-
geous position to assess the personal factors significant
to a domestic relations case, such as demeanor and
attitude of the parties at the hearing. . . . The test is
whether the court could reasonably conclude as it did
. . . indulging every presumption in its favor. . . . A
trial court’s conclusions are not erroneous unless they
violate law, logic, or reason or are inconsistent with
the subordinate facts in the finding.’’ (Citations omitted;
footnote omitted; internal quotation marks omitted.)
Ehrenkranz v. Ehrenkranz, 2 Conn. App. 416, 420–21,
479 A.2d 826 (1984).
   ‘‘Review of a trial court’s exercise of its broad discre-
tion in domestic relations cases is limited to whether
that court correctly applied the law and whether it could
reasonably conclude as it did. . . . The trial court must
consider all relevant statutory criteria in a marital disso-
lution action but it does not have to make express
findings as to the applicability of each criteria. . . .
The trial court may place varying degrees of importance
on each criterion according to the factual circum-
stances of each case.’’ (Citations omitted; internal quo-
tation marks omitted.) Mathis v. Mathis, 30 Conn. App.
292, 293, 620 A.2d 174 (1993).
   ‘‘In general the same sorts of [criteria] are relevant
in deciding whether [an alimony] decree may be modi-
fied as are relevant in making the initial award of ali-
mony. . . . More specifically, these criteria, outlined
in [General Statutes] § 46b-82, require the court to con-
sider the needs and financial resources of each of the
parties . . . as well as such factors as the causes for
the dissolution of the marriage and the age, health,
station, occupation, employability and amount and
sources of income of the parties. . . .
   ‘‘Although financial orders in family matters are gen-
erally reviewed for an abuse of discretion . . . this
court applies a less deferential standard when the deci-
sion of the trial court is based not on an exercise of
discretion but on a purported principle of law. . . .
Notwithstanding the great deference accorded the trial
court in dissolution proceedings, a trial court’s ruling
. . . may be reversed if, in the exercise of its discretion,
the trial court applies the wrong standard of law.’’ (Cita-
tion omitted; internal quotation marks omitted.)
Rubenstein v. Rubenstein, 172 Conn. App. 370, 375–76,
160 A.3d 419 (2017).
                             I
  The defendant first claims that the court abused its
discretion by denying his motion for a continuance of
the trial. We disagree.
   The following facts are relevant to this issue. The
trial originally was scheduled to take place in March,
2018, but it was continued when one of the attorneys
fell ill. The matter was continued a second time in
August, 2018, due to the lack of an available judge, and
it was rescheduled for October 1, 2018. On September
17, 2018, the defendant filed a motion for a continuance
of the trial. In that motion, he stated ‘‘party not avail-
able’’ and that he ‘‘is a high school counselor . . . . He
has . . . missed about [thirty] days from work for this
matter and cannot miss more days. Case was scheduled
for trial in [August] 2018, but was cancelled by the
court.’’ The defendant listed a series of dates on which
he would be available, each of which corresponded
with typical school vacation periods, including Christ-
mas Eve. The court summarily denied the defendant’s
motion, stating: ‘‘No parties present. No counsel pres-
ent.’’2 In its November 27, 2018 decision, the court
stated, with respect to the denial of the motion for a
continuance, that ‘‘[b]ecause the trial had been sched-
uled since August [2018] and the matter had been pend-
ing before the court for over two years, that request
. . . was denied.’’3
   The defendant argues that the court did not afford
him the opportunity to be heard on the motion and that
there was nothing in the record to support the court’s
denial. He relies on this court’s decision in Mensah v.
Mensah, 167 Conn. App. 219, 143 A.3d 622, cert. denied,
323 Conn. 923, 150 A.3d 1151 (2016), in which we out-
lined various factors that a trial court should consider
when reviewing a motion for a continuance.4 The defen-
dant argues that the court ignored those factors, acted
arbitrarily and in an abuse of its discretion, and thereby
deprived him of his right to participate in the trial and
to defend himself.
  The plaintiff argues that the defendant’s claim is mer-
itless because this matter had been pending for more
than 1000 days and involved the custody of two chil-
dren. The plaintiff states that the defendant provided
no evidence in support of his motion that his employ-
ment was at risk, and he had two months to get his
affairs in order at work so that he could actively partici-
pate in the trial.
  We begin with our standard of review. ‘‘Appellate
review of a trial court’s denial of a motion for a continu-
ance is governed by an abuse of discretion standard
that, although not unreviewable, affords the trial court
broad discretion in matters of continuances. . . . An
abuse of discretion must be proven by the appellant by
showing that the denial of the continuance was unrea-
sonable or arbitrary.’’ (Internal quotation marks omit-
ted.) Robelle-Pyke v. Robelle-Pyke, 81 Conn. App. 817,
823, 841 A.2d 1213 (2004). ‘‘There are no mechanical
tests for deciding when a denial of a continuance is so
arbitrary as to violate due process. The answer must
be found in the circumstances present in every case,
particularly in the reasons presented to the trial judge
at the time the request is denied.’’ (Internal quotation
marks omitted.) O’Connell v. O’Connell, 101 Conn. App.
516, 526, 922 A.2d 293 (2007).
   This court has held that it is not an abuse of discretion
to deny a motion for continuance in factual circum-
stances similar to those in the present case. In In re
Juvenile Appeal (85-2), 3 Conn. App. 184, 485 A.2d
1362 (1985), the respondent mother appealed from a
termination of her parental rights. As part of her appeal,
she argued that the trial court’s denial of her motion
for continuance, predicated on her assertion that she
could not leave her place of employment, constituted
a violation of due process. Id., 187. The trial court denied
the motion ‘‘[i]n view of the long pendency of this case,
the well-documented notices that were sent of [the]
. . . trial dates, and the nature of the reason given for
seeking the continuance.’’ (Internal quotation marks
omitted.) Id. This court affirmed, concluding that, ‘‘[i]n
view of the long history of these proceedings and the
respondent’s minimal economic reason for the continu-
ance, we hold that the . . . trial court’s denial of the
continuance was well within its discretion.’’ Id., 190.
  The trial delays in the present case were outside of
the parties’ control. Nevertheless, the long pendency
of the case was still a proper factor for the court to
consider when ruling on the defendant’s motion for a
continuance of the trial. The defendant’s unsubstanti-
ated claim in support of his motion, that he could not
miss more days of work, is no more compelling than
the respondent’s claim in In re Juvenile Appeal (85-
2). Accordingly, under these circumstances the trial
court did not abuse its discretion in denying the defen-
dant’s motion for a continuance of trial.
                             II
  The defendant’s second claim is that the court erred
by awarding periodic alimony to the plaintiff on holding
that enforcement of the parties’ prenuptial agreement
would be unconscionable. We disagree.
   The following facts are relevant to this issue. The
agreement provides in relevant part: ‘‘Each party hereby
waives any right he or she might otherwise have or
acquire to seek any alimony or spousal support from
the other in any action for a divorce, dissolution of
marriage, legal separation or annulment. The parties
intend that this waiver shall apply to claims either might
otherwise have for temporary or pendente lite alimony
or spousal support during the pendency of the action
as well as to claims for alimony or spousal support to
be awarded in connection with any final judgment in
such action.’’ The court concluded that, in light of the
injuries the plaintiff suffered as a result of the accident,
it is unlikely that she will be able to return to her
profession and earn a salary commensurate with her
training and experience. The court stated that this cre-
ated a factual scenario ‘‘far beyond the contemplation
of the parties when they executed the [agreement]. The
fact that . . . the plaintiff cannot earn what she dis-
closed her income to be in 2003 makes the enforcement
of the prohibition to seek spousal support uncon-
scionable.’’
   In support of his claim, the defendant raises two
arguments. He first claims that he was not able to pro-
vide testimony of his personal knowledge and observa-
tions of the plaintiff’s capabilities or to offer evidence
as to her employability, in violation of § 46b-82. The
defendant also argues that the court erred by relying
solely on the plaintiff’s current employment without
any evidence that her earning capacity is limited to
such employment due to her health. In response, the
plaintiff argues that the defendant’s inability to provide
testimony was due to his failure to appear at trial, and,
in the alternative, that the court properly ordered the
defendant to pay alimony because the totality of the
evidence demonstrated that the agreement was uncon-
scionable and unenforceable.
  Prenuptial agreements are governed by General Stat-
utes § 46b-36a et seq., also known as the Connecticut
Premarital Agreement Act. Those statutes codified our
Supreme Court’s decision in McHugh v. McHugh, 181
Conn. 482, 485–86, 436 A.2d 8 (1980), which provided
that prenuptial agreements ‘‘are generally enforceable
where three conditions are satisfied: (1) the contract
was validly entered into; (2) its terms do not violate
statute or public policy; and (3) the circumstances of
the parties at the time the marriage is dissolved are not
so beyond the contemplation of the parties at the time
the contract was entered into as to cause its enforce-
ment to work injustice.’’ With respect to the third prong,
which is central to this appeal, General Statutes § 46b-
36g (a) (2) clarifies that ‘‘[a] premarital agreement or
amendment shall not be enforceable if the party against
whom enforcement is sought proves that . . . [t]he
agreement was unconscionable when it was executed
or when enforcement is sought . . . .’’ (Emphasis
added.)
    Whether the trial court erred by ordering the defen-
dant to pay alimony to the plaintiff depends on whether
it properly determined that the agreement was uncon-
scionable at enforcement. It is well established that
‘‘[t]he question of unconscionability is a matter of law
to be decided by the court based on all the facts and
circumstances of the case. . . . Thus, our [appellate
review] is unlimited by the clearly erroneous [or abuse
of discretion] standard. . . . This means that the ulti-
mate determination of whether a transaction is uncon-
scionable is a question of law, not a question of fact,
and that the trial court’s determination on that issue
is subject to a plenary review on appeal.’’ (Internal
quotation marks omitted.) Crews v. Crews, 295 Conn.
153, 163–64, 989 A.2d 1060 (2010).
   The defendant first claims that the court erred by
determining that the prenuptial agreement was uncon-
scionable because he was not able to contradict the
plaintiff’s testimony at trial. His absence at trial, how-
ever, was a matter of his own doing. He moved for a
continuance of the trial, provided nothing to the court
in support of that motion, and upon receiving the court’s
denial, he did not explore additional options or commu-
nication with the court or even with his attorney, who,
during the course of the trial, diligently sought his par-
ticipation and additional financial information. This
court has held that ‘‘[w]here a party’s own wrongful
conduct limits the financial evidence available to the
court, that party cannot complain about the resulting
calculation of a monetary award.’’ (Internal quotation
marks omitted.) Rosenfeld v. Rosenfeld, 115 Conn. App.
570, 581, 974 A.2d 40 (2009).
  The defendant also argues that the court relied ‘‘solely
on the amount of the plaintiff’s current part-time
employment without any evidence that her earning
capacity is limited to such employment due to health
or medical disability,’’ and that ‘‘the reports entered
into evidence clearly and unambiguously state that the
plaintiff is capable of all daily activities . . . .’’ The
report authored by neurologist Thomas Toothaker,
however, states that the plaintiff ‘‘retained [the] ability
to perform all activities of daily living,’’ not that the
plaintiff was capable of performing all activities in gen-
eral or those pertaining to full-time employment.
(Emphasis added.) Additionally, Toothaker’s report
highlights several symptoms and issues the plaintiff
continued to experience several years after the acci-
dent, which he opined were a result of ‘‘prolonged post-
concussion syndrome as a result of [a] mild traumatic
brain injury.’’5 The report from James Connolly, a psy-
chologist, identified similar persistent issues.6
   In its decision, the court cited Bedrick v. Bedrick,
300 Conn. 691, 705–708, 17 A.3d 17 (2011). In Bedrick,
the court held that enforcement of the parties’ postnup-
tial agreement would have been unconscionable
because the financial circumstances of the parties had
changed dramatically since the agreement was modi-
fied. Id., 706–708. Specifically, the court concluded that
the fact that the parties had had a child together and
that the husband’s business had alternately prospered
and deteriorated during the marriage constituted a suffi-
cient change in their financial circumstances to render
the agreement unconscionable and unenforceable.
Id., 707–708.
   The standards for determining whether prenuptial or
postnuptial agreements are unconscionable at enforce-
ment are analogous: ‘‘[T]he question of whether
enforcement of a prenuptial agreement would be
unconscionable is analogous to determining whether
enforcement would work an injustice. . . . Thus, the
trial court’s finding that enforcement of the postnuptial
agreement would work an injustice was tantamount to
a finding that the agreement was unconscionable at
the time the defendant sought to enforce it.’’7 (Citation
omitted; emphasis added.) Id., 707–708.
  In the present case, there was evidence in the record
that the accident impaired the plaintiff’s ability to work
full-time and, as a result, she was forced to obtain part-
time employment at a salary far lower than the one
she earned at the time the agreement was executed.
Additionally, with the exception of several selectively
chosen excerpts from the expert reports in evidence,
the defendant cites to no evidence contradicting the
plaintiff’s position. In light of the plaintiff’s injuries and
her reduced earning capacity, we conclude, on the basis
of our review of the law and record, that the court
properly concluded that enforcement of the agreement
would be unconscionable, and that it properly awarded
the plaintiff alimony.
                             III
  The defendant’s last claim is that the court improperly
awarded him two pieces of real property in the Baha-
mas. We disagree.
   The following facts are relevant to this issue. With
respect to the defendant’s ownership interest in the two
Bahamian properties, the court determined that ‘‘[t]here
was no clear testimony as to whether said properties
were owned by the defendant.’’ Although the properties
were included among the defendant’s assets disclosed
in connection with the agreement, he denied ever own-
ing any property in the Bahamas during his deposition
for the dissolution matter. The plaintiff, however,
offered two letters from the Bahamian taxing authority
that were mailed to the defendant’s aunt on December
21, 2017, ‘‘in care of [the defendant].’’ The court con-
cluded that the ‘‘evidence strongly suggests that the
defendant has been less than candid about any owner-
ship interest he may have in real estate in the Bahamas’’
and that ‘‘[h]is deposition testimony . . . is replete
with vague answers and incomplete information and
certainly places his credibility in question.’’ Thus, the
court awarded those two properties to the defendant,
and valued them at $40,000 and $60,000 respectively—
the same value the defendant had provided for them
on his prenuptial disclosure.
  In support of his claim on appeal, the defendant
argues that (1) the court was not provided with any
certified deeds or instruments that established his own-
ership of the Bahamian properties, and (2) the court
should have applied the ‘‘long settled principle’’ in this
state that property is valued as of the date of dissolution.
We do not agree.
   This court ‘‘will not disturb a trial court’s orders in
domestic relations cases unless the court has abused
its discretion or it is found that it could not reasonably
conclude as it did, based on the facts presented. . . .
In determining whether a trial court has abused its
broad discretion . . . we allow every reasonable pre-
sumption in favor of the correctness of its action . . . .
Furthermore, [t]he trial court’s findings [of fact] are
binding upon this court unless they are clearly errone-
ous . . . .’’ (Internal quotation marks omitted.) Powers
v. Hiranandani, 197 Conn. App. 384, 394–95, 232 A.3d
116 (2020).
   With respect to ownership of the Bahamian proper-
ties, the court awarded those properties to the defen-
dant on the basis of his prenuptial financial disclosure
and the letters from the Bahamian taxing authority. The
defendant never provided the court with evidence of a
transfer of ownership of the properties, and he did not
appear at trial to contradict the plaintiff’s evidence or
otherwise challenge his ownership of the properties.
Accordingly, the court did not err by awarding him
those properties.
  With respect to valuation, the value assigned to prop-
erty in a dissolution proceeding should generally be
calculated at the time of dissolution. See id., 407. In the
present case, however, the defendant did not provide
the trial court with a financial affidavit. In a dissolution
proceeding, both parties ‘‘are required to itemize all of
their assets in a financial affidavit and to provide the
court with the approximate value of each asset.’’ (Inter-
nal quotation marks omitted.) Id.
   In Powers, the defendant did not provide the court
with the value of certain real property on his financial
affidavit. As a result, the trial court relied on testimony
and other financial affidavits to determine the value of
the property in dispute. Id., 406–407. On appeal to this
court, the Powers defendant argued that the trial court
abused its discretion by ‘‘equitably distributing property
between parties without properly determining the value
of the real property.’’ (Internal quotation marks omit-
ted.) Id., 406. This court rejected that argument and
held that if parties fail to provide the approximate value
of each asset on their financial affidavits in a dissolution
proceeding, then ‘‘the equitable nature of the proceed-
ings precludes them from later seeking to have the
financial orders overturned on the basis that the court
had before it too little information as to the value of
the assets distributed.’’ (Emphasis in original; internal
quotation marks omitted.) Id., 407. Accordingly, this
court concluded that, without evidence of the value of
the disputed property, the trial court did not abuse its
discretion. Id., 408. The same is true in the present case.
  We therefore conclude that the trial court properly
determined the ownership and value of the Bahamian
properties on the basis of the evidence that was avail-
able to it.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The defendant phrases his second claim differently, arguing that the
‘‘court erred in failing to establish and quantify the plaintiff’s earning capacity
in fashioning financial orders, resulting in a finding of ‘unconscionability’
of the parties’ prenuptial agreement.’’ The effect of that unconscionability
holding, however, was that the court awarded the plaintiff alimony that
would otherwise have been precluded by the parties’ prenuptial agreement.
   2
     Although the defendant takes issue with this language, we note that
it is boilerplate language available, when applicable, in the judges’ order
entry system.
   3
     The court also stated: ‘‘As of the start of the trial, this matter had been
pending for over 1000 days. The court makes every effort to resolve custody
matters within the first year after filing . . . . This matter has been on the
docket . . . for nearly three times the normal length of most cases. . . .
It is crucial that the matter be resolved as soon as possible. Whenever
custody is in dispute, the court views the children involved as being at risk.
A resolution and a stable parenting situation are necessary to eliminate such
a risk.’’
   4
     ‘‘Among the factors that may enter into the court’s exercise of discretion
in considering a request for a continuance are the timeliness of the request
for continuance; the likely length of the delay; the age and complexity of
the case; the granting of other continuances in the past; the impact of delay
on the litigants, witnesses, opposing counsel and the court; the perceived
legitimacy of the reasons proffered in support of the request; [and] the
[movant’s] personal responsibility for the timing of the request . . . .’’ (Inter-
nal quotation marks omitted.) Mensah v. Mensah, supra, 167 Conn. App. 223.
   5
     Toothaker’s report identifies the plaintiff’s symptoms as ‘‘continued pres-
sure-like headaches and cognitive issues’’ and ‘‘forgetting what she was
saying and difficulty helping with her children’s homework’’ and further
notes that ‘‘her neuropsychological evaluation was intact except for some
variable performance with executive functioning and visual memory which
were . . . consistent with post-concussion syndrome’’; ‘‘she would become
easily distressed and feel overwhelmed’’; she had ‘‘difficulty with concentra-
tion and multitasking’’; and she was still suffering from tension and migraine
headaches and fatigue.
   6
     Connolly’s evaluation identifies the plaintiff’s symptoms as ‘‘memory
difficulties, headache and nausea’’; ‘‘feelings of confusion’’; ‘‘some ongoing
level of mild impairment’’; ‘‘[somewhat elongated] processing time on . . .
tests and answering some questions’’; ‘‘occasional irritability’’; ‘‘anxiety and
depression’’; and ‘‘difficulties concentrating and problems with becoming
easily fatigued.’’
  7
    In Bedrick, the court articulated the test for enforceability predicated
on both § 46b-36g and the three-part test set forth in McHugh v. McHugh,
supra, 181 Conn. 485–86. The third prong of that test—whether ‘‘the circum-
stances of the parties at the time the marriage is dissolved [are] so beyond
the contemplation of the parties at the time the contract was entered into
as to cause its enforcement to work injustice’’; id.—informed the court’s
conclusion that ‘‘the question of whether enforcement of a prenuptial agree-
ment would be unconscionable is analogous to determining whether enforce-
ment would work an injustice.’’ Bedrick v. Bedrick, supra, 300 Conn. 707.